ON SUGGESTION OF ERROR
ROBERTSON, Justice:
The appellant, Dovie Mae Hodge, has suggested clarification of our opinion affirming the judgment of the Chancery Court of the Second Judicial District of Jones County on direct appeal wherein the Chancellor has held that “the said Dovie Mae Hodge shall carry all three of said children-to church at 11:00 a. m. on each Sunday.”
We think that our opinion is clear on this-point. Nevertheless, we will try again to restate our position. We feel that it is-certainly to the best interests of these three children to receive regular and systematic spiritual training each week, but we do not approve the decree of the Chancellor in mandatorily requiring that all three of said children be carried to church at eleven-o’clock a. m. on each Sunday.
We treated this portion of the Decree as a suggestion only. We reiterate that both the mother and father should be vitally interested in seeing that their children get regular and systematic spiritual training.. Whether it be by attending Sunday School *241each Sunday or Church or both is for the parents alone to decide.
The suggestion of error, therefore, is overruled.
ETHRIDGE, C. J., and RODGERS, PATTERSON and SMITH, JJ., concur.'